Case: 13-51157      Document: 00512881247         Page: 1    Date Filed: 12/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 13-51157                                    FILED
                                  Summary Calendar                          December 23, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FELIPE SAUCEDO, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-653-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Felipe Saucedo, III, has appealed the district court’s judgment revoking
his supervised release and sentencing him to a 24-month term of
imprisonment.      He contends that the sentence imposed was greater than
necessary to fulfill the sentencing objectives of 18 U.S.C. § 3553(a) and was,
therefore, unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51157     Document: 00512881247      Page: 2    Date Filed: 12/23/2014


                                   No. 13-51157

      Ordinarily, revocation sentences are reviewed under a “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). However, because no objection was made at the revocation hearing, this
court’s review of Saucedo’s revocation sentence is limited to plain error. See
United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To show plain
error, Saucedo must show a forfeited error that is clear or obvious and that
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, this court has the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. See id.
      Saucedo does not dispute that the district court imposed a statutory
maximum sentence. See 18 U.S.C. § 3583(e)(3). The court considered the
guidelines policy statements and appropriate statutory sentencing factors. See
18 U.S.C. § 3553(a)(1), (a)(2)(B); United States v. Mathena, 23 F.3d 87, 90-93
(5th Cir. 1994).     No error, plain or otherwise, has been identified.        The
judgment is AFFIRMED.




                                         2